Civil action to recover on a 30-day, negotiable, promissory note for $2,785, alleged to have been executed by R. E. Whitehurst to the First National Bank of New Bern, endorsed by Edna E. Whitehurst, duly transferred and endorsed to the plaintiff for a valuable consideration, before maturity and without notice of any defect or equity, constituting the plaintiff a holder thereof in due course.
The defendants answered, alleging that before the note was due a payment of $2,385 was made thereon to the First National Bank of New Bern; that plaintiff was not a holder in due course, and asked that the receiver of the payee bank be made a party to this action, to the end that they might have judgment over in case the plaintiff be awarded judgment on the note in suit.
From an order directing that the receiver of the First National Bank of New Bern be made a party, the plaintiff appeals.
As no harm has come to the plaintiff from the order directing that the receiver of the payee bank be made a party, and none is apparent on the record, the appeal must be dismissed as premature. Etchison v. McGuire,147 N.C. 388, 61 S.E. 196; Joyner v. Fiber Co., 178 N.C. 634,101 S.E. 373; Barbee v. Cannady, 191 N.C. 529, 132 S.E. 572.
The case of Bank v. Angelo, 193 N.C. 576, 137 S.E. 705, is not unlike the present one in the steps thus far taken.
Appeal dismissed.